Citation Nr: 1002171	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971 and from January 1996 to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for glaucoma, which 
he claims he incurred during his second period of active 
service.  The Veteran's second period of active service 
commenced in January 1996.  Prior to his entry into this 
period of active duty, the Veteran underwent a physical 
examination in July 1995, during which the Veteran's eyes, 
ophthalmoscopic examination, pupils and ocular motility were 
assessed as normal.  However, the evaluating physician also 
recorded the Veteran's intraocular tension, and noted that 
the readings demonstrated increased intraocular pressure.  
Therefore, the physician indicated that the Veteran should be 
referred to an ophthalmologist to rule out ocular 
hypertension and/or glaucoma by conducting a Humphrey visual 
field test.   (The Veteran also affirmed having a history of 
eye trouble and wearing glasses or contact lens in his 
contemporaneous medical history report.)  However, no 
corresponding ophthalmological evaluation is of record, and 
the next reference to the Veteran's eye condition is in July 
1996, during his period of active duty.  At this time, the 
Veteran reported that his vision had become increasingly 
blurred bilaterally and that he had experienced tearing and 
itching of his eyes for over a year, and an impression of 
bilateral glaucoma was noted.  The Veteran's subsequent 
service treatment records also reference the Veteran's 
diagnosed glaucoma, as well as his treatment for his 
complaints of his worsening condition.  

The Veteran was afforded a VA eye examination in February 
2008, at which time the Veteran was again diagnosed with 
bilateral glaucoma.  However, the VA examination report does 
not contain any opinion regarding the onset of the Veteran's 
glaucoma.  Accordingly, the Board concludes that a VA opinion 
should be obtained to determine whether the Veteran's 
glaucoma began during service, as is suggested by the first 
glaucoma diagnosis of record in July 1996; or whether it 
definitively existed prior to service, as is suggested by the 
Veteran's July 1995 physical examination, and if so, whether 
the pre-existing glaucoma was aggravated beyond the normal 
progression of the disease during service.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA 
medical treatment records from March 2009 
to the present.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
whether it is at least as likely as not 
(at a least a 50 percent probability) that 
any currently diagnosed glaucoma had its 
onset in service, as reflected by the 
Veteran's July 1996 in-service treatment, 
or whether it definitively preexisted 
service, as reflected by the Veteran's 
July 1995 intraocular pressure readings.  
If the examiner determines that the 
Veteran's glaucoma preexisted service, the 
examiner should opine whether the 
Veteran's glaucoma worsened beyond its 
natural progression in service.

The claims folder, to include the service 
treatment records, should be reviewed; 
such review should be reflected in the 
report provided, and a complete rationale 
for any opinion expressed provided.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.  

3.  When the requested development has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, the claim should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


